In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-012 CR

____________________


DERRICK DEMOND GUILBEAUX, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court 
Jefferson County, Texas

Trial Cause No. 92799




MEMORANDUM OPINION
 Derrick Demond Guilbeaux appeals the trial court's judgment revoking his
community supervision and sentencing him to ten years in the Texas Department of Criminal
Justice - Institutional Division.  We affirm.  
	Pursuant to a plea bargain, Guilbeaux pled guilty to burglary of a habitation.  The trial
court found the evidence sufficient to find Guilbeaux guilty, but deferred further
proceedings, and placed Guilbeaux on community supervision for five years.  The State filed
a motion to revoke Guilbeaux's unadjudicated community supervision.  Guilbeaux pled
"true" to two of the alleged violations of the terms of his community supervision.  The trial
court found Guilbeaux guilty of burglary of a habitation; sentenced him to ten years in prison;
suspended the imposition of the sentence; placed him on community supervision for ten
years; and assessed a fine of $1,000.  The State filed a motion to revoke community
supervision.  Guilbeaux pled "not true" to the alleged violations of the terms of his
community supervision.  The trial court found Guilbeaux violated the terms of his
community supervision and sentenced him to ten years in prison.  Guilbeaux filed a timely
pro se notice of appeal.  
	Guilbeaux's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978). Guilbeaux then filed a pro se brief.  The Court of Criminal Appeals directs that
we not address the merits of issues raised in Anders briefs or pro se responses.  See Bledsoe
v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  Rather, an appellate court may
determine either (1) "that the appeal is wholly frivolous and issue an opinion explaining that
it has reviewed the record and finds no reversible error"; or (2) "that arguable grounds for
appeal exist and remand the cause to the trial court so that new counsel may be appointed to
brief the issues."  Id. 
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.   Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Submitted on June 15, 2007
Opinion Delivered December 19, 2007
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.